UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-6110



JOHNNY LOUIS WARDLAW,

                                              Plaintiff - Appellant,

          versus


DENT G. LYNCH, JR., Public Defender; OFFICE OF
THE PUBLIC DEFENDER FOR PRINCE GEORGE’S
COUNTY,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-97-
4110-MJG)


Submitted:   June 18, 1998                    Decided:   July 8, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Johnny Louis Wardlaw, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Wardlaw v. Lynch, No. CA-97-4110-MJG (D. Md. Dec. 18, 1997).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                2